Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994), este Tribunal hizo referencia a un problema que existe en algunos foros de instancia, en los cuales no se *942acatan con fidelidad los requerimientos de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.). Señalamos entonces que creíamos menester “reafirmar palmariamente el deber que de ordinario tienen todos los tribunales del país de darle estricto cumplimiento al pro-cedimiento sumario de dicha ley”. Mercado Cintrón v. Zeta Com., Inc., supra, pág. 743.
Hoy, una mayoría de este Tribunal actúa de modo incon-sistente con lo pronunciado en Mercado Cintrón v. Zeta Communications, Inc., supra, al resolver que en situacio-nes como la de autos, los tribunales de instancia tienen “amplia flexibilidad y discreción” no sólo para conceder pró-rrogas, sino incluso para desautorizar el uso del procedi-miento sumario de la Ley Núm. 2, supra. Invocando como autoridad el “propósito cardinal” de las Reglas de Procedi-miento Civil, la mayoría, en efecto, dictamina que puede descartarse el claro y preeminente mandato legislativo de que las reclamaciones judiciales de trabajadores despedi-dos se diluciden expeditamente.
No puedo estar de acuerdo con este proceder de la mayoría. No sólo es inconsistente con nuestra anterior de-cisión en Mercado Cintrón v. Zeta Communications, Inc., supra, sino que constituye un desafortunado ejercicio de una facultad que no nos corresponde. No tenemos la pre-rrogativa de invalidar mandatos concretos y específicos del poder legislativo sólo porque éstos supuestamente son dis-conformes con unas “normas generales procesales”, mucho menos cuando el mandato legislativo constituye una polí-tica pública social del más alto rango. Si existen problemas reales con la implantación de la Ley Núm. 2, supra, en algunos tipos de casos, le corresponde al poder legislativo, no a este Tribunal, hacer las enmiendas correspondientes a dicho estatuto.
Más aún, el inusitado proceder de la mayoría en este caso se torna aun más injustificado cuando se consideran los hechos particulares del pleito ante nos. En el caso de *943autos, el querellado solicitó una prórroga de treinta (30) días para contestar la querella en su contra, alegando me-ramente que necesitaba investigar los hechos aducidos en ésta. Quince (15) días después, a mitad del término de la prórroga que el tribunal de instancia le concedió, el pa-trono contestó la querella y alegó, en esencia, que el traba-jador había sido despedido por ser negligente en el desem-peño de sus funciones y no por razones de edad o enfermedad. Tal contestación revela indudablemente que la prórroga no era necesaria. Contrario a lo que afirma la ma-yoría, y a lo que decidió el foro a quo, no tenemos ante nos una situación excepcional que justifica una prórroga. No se trata aquí de una contestación que requería investigar cir-cunstancias complicadas o hechos complejos. Se trata más bien de una contestación común, casi estereotipada, que muy bien pudo haberse formulado dentro del término que fija la Ley Núm. 2, supra. Vista, a la luz más favorable al querellado, la contestación referida sólo alude a las razo-nes que tuvo el patrono para despedir al querellante, que necesariamente eran conocidas al momento del despido, por lo que no se requería prórroga de clase alguna para señalar tales razones como contestación a la querella.
En vista de lo anterior, es a todas luces claro que la solicitud de prórroga por el querellado aquí constituía pre-cisamente el tipo de conducta dilatoria que la Ley Núm. 2, supra, prohíbe. Se trata de la malsana práctica usual en casos de esta naturaleza que los tribunales vienen obliga-dos a evitar. Es realmente sorprendente que la mayoría apruebe un proceder tan cuestionable como el de autos. Su aval en estas circunstancias significa darle carta blanca a los patronos y a los tribunales de instancia para que igno-ren, sin clara y excepcional justificación, los rigurosos re-querimientos de la Ley Núm. 2, supra.
Como se sabe, la Ley Núm. 2, supra, es parte integral de la insigne legislación laboral del país. Persigue proteger al obrero en la lucha desigual que éste encara al demandar *944judicialmente a su patrono, quien tiene recursos mucho mayores que los suyos para atender la contienda litigiosa. Persigue, además, resolver la disputa salarial a la breve-dad posible, porque el obrero despedido puede estar sin medios económicos para lograr su subsistencia y la de su familia. La Ley Núm. 2, supra, pues, persigue fines de la mayor justicia social, con los cuales debemos estar inque-brantablemente comprometidos. A la luz de esos fines, en vista también del claro mandato legislativo, y tomando en cuenta la injustificable situación del caso concreto ante nos, es realmente desconcertante que la mayoría de este Foro haya decidido utilizar este caso para trastocar tan abarcadoramente las disposiciones de la Ley Núm. 2, supra. El intento de la mayoría de facilitar el manejo de los casos en los foros de instancia se traduce aquí en un grave menoscabo de los intereses de los trabajadores a favor de las manipulaciones judiciales de algunos patronos. Por todo ello, disiento.